Title: John Armstrong to Thomas Jefferson, 6 November 1819
From: Armstrong, John
To: Jefferson, Thomas


					
						Dear Sir,
						
							Red Hook
							6 November 1819
						
					
					Concluding from your last letter, that after the sitting of the Circuit Court in May last, the administration of the estate of Gen. Kosciusko would be regularly committed to your friend & neibor Mr Cocke, I, on the 5th of September, wrote to that Gentleman, stating the nature and extent of my son’s claim, and requesting, from him, such information as would best direct me, how to have it Satisfied, and with as little delay as possible. I have his answer, of the 11th October, now before me, from which I learn substantially—that the will was proved at the May circuit;—that he then declined administering, on account of some difficulty opposed, by the laws of Virginia, to the designs of the testator, and that he has not Since heard any more of the business, but that could the Court of Chancery, of the state, give a new direction to the legacy, viz: to the objects of the colonization Society—his objection to administering would be done away. As Mr Cocke’s letter is entirely silent in regard to Mr Zeltner’s claim, I take for granted, that your suggestion, in relation to that, is well founded and that this last donation of the Gen.  is confined to his property in Europe. If any new steps have been taken, either to get over Mr Cocke’s objection, or to give execution to the General’s will, in any other way—you will oblige me greatly by letting me know it and by advising me of the course I, or my son, ought to persue.
					The news-papers have occasionally mentioned your indisposition and through the same channels we have heard, with the most sincere pleasure, of your recovery and re-establishment. Accept assurances of my most respectful & grateful consideration.
					
						
							John Armstrong
						
					
				